Opinion of the Court by
Chief Justice Hobson—
On motion for taxed attorney’s fee by city attorney.
These prosecutions were instituted against appéllee for an infraction of a city ordinance and-judgment having been entered for him the Commonwealth appealed to this court where the judgment was affirmed. The clerk taxed an attorney’s fee and it was paid into the State treasury. Of this the city by its attorney complains.
The only provision for a taxed attorney’s fee in a criminal case is section 354, Criminal Code, and under it the fee is for the benefit of the attorney general, and by section 117a, Kentucky Statutes, now goes into the State treasury. There being no other provision of law for a taxed attorney’s fee herein the city cannot complain. (See Commonwealth v. Bottoms, 140 Ky., 212.)